DETAILED ACTION
Status of Application
Receipt of the request for after final consideration, as well as the amendments to the claims and applicant arguments/remarks, filed on 07/18/2022, is acknowledged.  
Claims 1-3, 5, 8-9, 11-12, 14-15, 18-34 are pending in this action.  Claim 4, 6, 10 have been cancelled.  Claims 7, 13, 16-17 have been cancelled previously.  Claims 1, 5, 18, 23, 26, 29, 30-32 have been amended.  New claim 34 has been added.  No new matter was added.  Claims 1-3, 5, 8-9, 11-12, 14-15, 18-34 are currently under consideration.  
Any rejection or objection not reiterated in this action is withdrawn.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation of U.S. Patent Application No. 17/067,396, filed October 9, 2020, which is a continuation of PCT/US2019/27044, filed April 11, 2019, which claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018, and also is a is a continuation of U.S. Patent Application No. 16/381,575, filed April 11, 2019 and now issued as US patent 10,799,453, which also claims benefit of provisional U.S. Application No. 62/656,188, filed April 11, 2018.

Terminal Disclaimer
The terminal disclaimer, filed on 07/18/2022, disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of the prior Patent Nos. 10,799,453, 10,695,329, 10,952,998, has been reviewed and is accepted.  The terminal disclaimer has been recorded.  

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in a telephone interview with Johnson T. Truong on 08/08/2022.
The application has been amended as follows: 
Cancel claim 31. 
In claims 29 and 30 delete "at least one of" and substitute therefor --pharmaceutically acceptable salt of amlodipine selected from the group consisting of--.
In claims 29 and 30 delete "acid," and substitute therefor --acid salt,--.
In claim 32 delete "claim 31" and "a non-ionic surfactant" and substitute therefor "claim 30" and "polysorbate 80", respectively.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art does not teach suspensions comprising particles comprising amlodipine benzoate and other additives as instantly claimed and having a median diameter of 5-40 µm, wherein amlodipine benzoate is produced in situ by mixing pharmaceutically acceptable salt of amlodipine (e.g., amlodipine besylate), sodium benzoate and other claimed compounds/additives in claimed amounts, and wherein said suspensions are stable at 5-25 oC for at least 12 months.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5, 8-9, 11-12, 14-15, 18-30, 32-34 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615